23 F.3d 401NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Michael Horace LONG, Plaintiff Appellant,v.Glenn ALEXANDER, Individually and in his official capacityas United States Probation Officer, Defendant Appellee.
No. 93-7119.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 21, 1994.Decided:  May 6, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Asheville.  J. Toliver Davis, Magistrate Judge.  (CA-93-212-1)
Michael Horace Long, appellant pro se.
W.D.N.C.
DISMISSED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the order of the magistrate judge denying Appellant's application to proceed in forma pauperis and stating that, absent payment of the filing fee, the magistrate judge would recommend that the district court dismiss this action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We deny leave to proceed in forma pauperis and dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED